      Case 1:03-md-01570-GBD-SN Document 4425 Filed 02/27/19 Page 1 of 2



                     MDL 1570 PLAINTIFFS’ EXECUTIVE COMMITTEES
                             In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)

    Plaintiffs’ Executive Committee for Personal                      Plaintiffs’ Executive Committee for
               Injury and Death Claims                                         Commercial Claims
 Ronald L. Motley (1944-2013)                                   Stephen A. Cozen, Co-Chair
 Jodi Westbrook Flowers / Donald A. Migliori, Co-Chairs         Sean Carter, Co-Chair
 MOTLEY RICE LLC                                                COZEN O’CONNOR
 James P. Kreindler, Co-Chair
 KREINDLER & KREINDLER LLP

 Andrew J. Maloney III, Co-Liaison Counsel                      J. Scott Tarbutton, Liaison Counsel
 KREINDLER & KREINDLER LLP                                      COZEN O’CONNOR
 Robert T. Haefele, Co-Liaison Counsel
 MOTLEY RICE LLC
                                                          VIA ECF
February 27, 2019

 The Honorable Sarah Netburn, U.S. Magistrate Judge
 United States District Court for the S.D.N.Y.
 Thurgood Marshall U.S. Courthouse, Room 430
 40 Foley Square
 New York, NY 10007
         Re:       In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)
Dear Judge Netburn:
        The Plaintiffs Executive Committees write regarding the application of attorney Martin
Francis McMahon, who has asked for the Court’s permission to withdraw as counsel for defendant
Dallah Avco (ECF Nos. 4421-23). Please be advised that the PECs will not be opposing Mr.
McMahon’s request.
                                                Respectfully submitted,
 MOTLEY RICE LLC                                              COZEN O’CONNOR

  By: /s/ Robert T. Haefele                                   By: /s/ Sean P. Carter
      ROBERT T. HAEFELE                                           SEAN P. CARTER
      MOTLEY RICE LLC                                             COZEN O’CONNOR
      28 Bridgeside Boulevard                                     One Liberty Place
      Mount Pleasant, SC 29465                                    1650 Market Street, Suite 2800
      Tel.: (843) 216-9184                                        Philadelphia, Pennsylvania 19103
      Email: rhaefele@motleyrice.com                              Tel.: (215) 665-2105
                                                                  Email: scarter@cozen.com
       For the Plaintiffs’ Exec. Committees
                                                                    For the Plaintiffs’ Exec. Committees
       Case 1:03-md-01570-GBD-SN Document 4425 Filed 02/27/19 Page 2 of 2
The Honorable Sarah Netburn
February 27, 2019
Page 2
_______________________________________

KREINDLER & KREINDLER LLP

By: /s/ Andrew J. Maloney
     ANDREW J. MALONEY
     KREINDLER & KREINDLER LLP
     750 Third Avenue
     New York, New York 10017
     Tel.: 212-687-8181
     Email: amaloney@kreindler.com
      For the Plaintiffs’ Exec. Committees


cc:      The Honorable George B. Daniels, via ECF
         All Counsel of Record via ECF
